Case 1:19-cr-10040-JTF Document 194 Filed 01/04/21 Page 1 of 3                       PageID 2706




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


UNITED STATES OF AMERICA,
          Plaintiff,


Vs.                                                           Cr. No.: 1:19-cr-10040-JDB


JEFFREY W. YOUNG, Jr.,
          Defendant.


                   MOTION FOR RELEASE BASED ON DUE PROCESS



       Pretrial detention violates the Fifth Amendment when it amounts to "punishment of the

detainee." Bell v. Wolfish, 441 U.S. 520, 535 (1979). "Liberty is the norm, and detention prior to

trial or without trial is the carefully limited exception," United States v. Salerno, 481 U.S. 739,

755 (1987). "A government's regulatory interest in community safety can, in appropriate

circumstances, outweigh an individual's liberty interest." Id. at 748. Whether a pretrial detention

is unconstitutionally excessive is determined on a case-by-case basis. United States v. Orena,

986 F.2d 628, 630 (2d Cir. 1993). The district court's factual determinations are reviewed for

clear error, while the ultimate determination of whether due process has been violated is

reviewed de novo. United States v. El-Hage, 213 F.3d 74, 79 (2d Cir. 2000).

       The Supreme Court did not decide what time is excessive, leaving that determination up

to the district court on a case-by-case bases. Salerno, at 759. Other courts, however, have

recognized prolonged pretrial detention on any of the statutory grounds for detention may violate

due process. See, United States v. Briggs, 697 F.3d 98, 101 (2d Cir. 2012) (twenty-six-month
    Case 1:19-cr-10040-JTF Document 194 Filed 01/04/21 Page 2 of 3                               PageID 2707




pretrial detention found not to violate due process); United States v. Ojeda-Rios (Ojeda Rios 1),

846 F.2d 167, 169 (2d Cir. 1988) (thirty-two-month detention with trial delayed several more

months violates due process because some responsibility for delay lay with government); United

States v. Jackson, 823 F .2d 4 (2d Cir. 1987) (eight-month delay was not yet a due process

violation); United States v. Melendez-Carrion, 820 F.2d 56 (2d Cir. 1987) (nineteen-month

pretrial plus four-month anticipated detention on grounds of risk of flight did not violate due

process where the prosecutor lacked responsibility for the delay and the defendant was a strong

flight risk); United States v. Zannino, 798 F.2d 544 (lst Cir. 1986) (sixteen-month detention

resulting from defendant's medical problems not due process violation); United States v.

Accetturo, 783 F.2d 382 (3d Cir. 1986) (at some point due process may require release); United

States v. Theron, 782 F.2d 1510 (10th Cir. 1986) (four months too long where co-defendants

at fault; court guided by reasonableness); United States v. Archambault, 240 F. Supp. 2d 1082,

1088 (D.S.D. 2002) (ordering release due to finding that further detention after nearly twenty

months-would violate due process and become punitive under specific facts of case).

           In reviewing the reasonableness of the detention, the Court should also consider 18

U.C.S. § 3142 which reads:

                   The judicial officer may, by subsequent order, permit the temporary
                   release of the person, in the custody of a United States marshal or
                   another appropriate person, to the extent that the judicial officer
                   determines such release to be necessary for preparation of the
                   person's defense or for another compelling reason.1


           At a previous setting, some eight months ago, the defense notified the Court that it was

having difficulty due to the pandemic in preparing for trial and would not be ready for trial if the

pandemic persisted. As a high-risk detainee, personal contact was unavailable. The detention


1
    Located at the very bottom of the section but does not appear to be numbered. Below 18 U.S.C. § 3142(i)(4)
Case 1:19-cr-10040-JTF Document 194 Filed 01/04/21 Page 3 of 3                     PageID 2708




facility only uses Zoom and it is limited in time and usefulness. The discovery if multi-terabytes

in size and impossible to be reviewed via Zoom. Currently, counsel is unable to effective

prepare for a trial this complex without the ability to have many long discovery sessions with the

defendant. If this were a street level drug case, there would be no problem, but this case involves

years of medical care to patients whose charts must be individually reviewed, and videos needs

to be reviewed.

       Currently the Defendant is in detention after initially being granted ROR release from the

magistrate judge on the appeal of that release order by the Government and they maintain the

position that he should be detained. Therefore, after confering with them, I made this position

known to the Court as full disclosure of the parties’ positions.

       WHEREFORE Premise considered, the Defendant askes this Court to hold a hearing to

determine if his continued detention violates the Due Process.

                                                      Respectfully submitted,

                                                                 The
                                                      CLAIBORNE  FERGUSON
                                                            Law Firm, P.A.

                                                      294 Washington Avenue
                                                      Memphis, Tennessee 38103
                                                      (901) 529-6400

                                                      s/ Claiborne H. Ferguson
                                                      CLAIBORNE H. FERGUSON (20457)
                                                      Attorney for Defendant


                                  CERTIFICATE OF SERVICE
        I, the undersigned, do hereby certify that a true and exact copy of the foregoing document
has been served upon all concerned parties, via the Court’s electronic filing system, this the 4th
day of January 2020.

                                                      s/ Claiborne H. Ferguson
                                                      CLAIBORNE H. FERGUSON (20457)
